Citation Nr: 1039779	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-36 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), claimed as secondary to asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to November 
1966.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing loss 
and tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

COPD is not shown to have been present during the Veteran's 
military service, or for years thereafter, nor is this condition 
the result of any claimed exposure to asbestos.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active military 
service, nor may it be presumed to have been so incurred, to 
include as due to in-service exposure to asbestos.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in June 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claims 
decided herein.  This letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The June 2006 letter provided 
this notice to the Veteran.  

The Board observes that the June 2006 letter was sent to the 
veteran prior to the December 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the June 2006 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. 
§ 3.159.  As indicated in detail below, the RO has also completed 
all necessary development related to the Veteran's alleged in-
service asbestos exposure.  See 38 C.F.R. §§ 3.307, 3.309, 3.311 
(2009).  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in- service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded 
VA examinations in November 2006 that did not include a nexus 
opinion, however the Board notes that the Veteran's c-file was 
reviewed in its entirety.  Subsequently, a VA opinion with 
respect to the issue on appeal was obtained in an October 2007 
compensation and pension examination (C&P).  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, and the 
statements of the Veteran, and provides a complete rationale for 
the opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

The Veteran in this case is seeking entitlement to service 
connection for COPD.  He attributes this condition to in-service 
exposure to asbestos.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases will be presumed if they 
are manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
regulations in regard to such claims. VA has, however, issued a 
circular on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to asbestos. 
 The DVB circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI. (This has now been reclassified 
in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, 
Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the Veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos-related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the larynx, 
cancer of the pharynx, cancer of the urogenital system (except 
the prostate), and cancers of the gastrointestinal tract.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure: 
mining, milling, work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and brake 
linings, and manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, and military 
equipment.  See M21-1 MR, part VI, Subpart ii, Chapter 2, Section 
C, 9 (f).

The Veteran contends that he was exposed to asbestos while 
serving in the Navy as a boiler room operator and fireman on 
naval vessels.  The Board notes that the RO requested records 
indicating exposure to asbestos.  The Veteran's record does not 
indicate that he was exposed to asbestos, but his military 
occupational specialty indicates that his occupation as a boiler 
room operator has a higher incidence of asbestos exposure.  The 
Board also notes that the Veteran had post-service exposure to 
asbestos while working as a building superintendent of a 
courthouse.
Additionally, the Board notes that the Veteran does have a 
diagnosis of COPD and while COPD is not specifically listed as 
part of the non-exclusive list for asbestos-related diseases, the 
diseases typically associated with asbestos exposure do most 
often affect the lungs and digestive tract.  However, the Board 
notes that there is no indication in the medical records that the 
Veteran's COPD is related to asbestos exposure.  Indeed, as will 
be further explained below, there is evidence that the Veteran's 
COPD is not the result of asbestos exposure.  In this regard, in 
Dyment v. West, 13 Vet. App. 141, 145 (1999), the United States 
Court of Appeals for Veterans Claims (Court) found that 
provisions in former paragraph 7.68 (predecessor to paragraph 
7.21) of VBA Manual M21-1, Part VI, did not create a presumption 
of exposure to asbestos.  Medical-nexus evidence is required in 
claims for asbestos-related disease related to alleged asbestos 
exposure in service.  See VAOGCPPREC 04-00.  As such the Board 
finds that the Veteran is not entitled to service connection for 
COPD as due to asbestos exposure.

As noted above, the Board observes that the Veteran is currently 
diagnosed with COPD as evidenced by the diagnosis provided at the 
November 2006 VA examination.  The report associated with the 
November 2006 VA examination revealed that the Veteran suffers 
from COPD with a history of blastomycosis.  The x-rays associated 
with that examination revealed mild COPD.  As such the Board 
finds that the Veteran does have a current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. 
West, 12 Vet App. 341, 346 (1999).

While the Veteran does have a current disability there is no 
competent evidence that the Veteran suffered from COPD while in-
service.  Indeed, the Veteran's service treatment records are 
devoid of any mention of COPD and his October 1966 separation 
examination lists the Veteran's lungs and chest as normal.  
Additionally, the Board notes that reports of medical examination 
and reports of medical history dating from January 1967 to 
January 1981 also list the Veteran's lungs and chest as normal.

Moreover, there is no medical evidence of record that the 
Veteran's COPD is related to his exposure to asbestos while in 
military service.  Indeed the October 2007 VA examiner provided a 
negative nexus opinion stating that the Veteran's COPD is not at 
least as likely as not related to asbestosis exposure during 
service, but more likely as not related to 35 year smoking 
history.

A review of the evidence does not support the claim of service 
connection for COPD.  The Veteran's service treatment records are 
negative for any treatment or diagnosis of COPD and there is no 
medical evidence linking the Veteran's currently diagnosed COPD 
to any exposure to asbestos while on active duty.  

Additionally, in making this determination, the Board points out 
that the first evidence of the Veteran having been diagnosed with 
a lung condition appears in 2001, approximately 35 years after 
his discharge from active duty service.  This gap in the 
evidentiary record preponderates strongly against this claim on 
the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  The Board may consider in its 
assessment of a service connection claim the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Finally the Board notes the Veteran's statements that he suffers 
from COPD and while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis, including the 
severity of a disease or disorder, or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However 
only a medical professional can provide evidence of a diagnosis 
or etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to the 
medical question of whether his COPD is related to his active 
duty service.

With consideration of all of the above, while the Veteran does 
have a current disability, there is no evidence that the Veteran 
suffered from COPD while on active duty and in the absence of 
competent medical evidence that the Veteran's COPD is related to 
his military service, the preponderance of the evidence is 
against the Veteran's claim for service connection for COPD.  As 
such, the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD as secondary to 
asbestos exposure is denied.  


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues of 
entitlement to service connection for hearing loss and tinnitus.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a 
general matter, service connection for a disability on the basis 
of the merits of such a claim requires (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

The Veteran contends that he should be service connected for his 
hearing loss and tinnitus because he was subjected to the noises 
associated with the boiler room while serving aboard the U.S.S. 
Barry during active duty service in the Navy.

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2010).

The medical evidence of record reveals that there is a current 
diagnosis of a hearing disability.  According to the November 
2006 VA audiological examination, the Veteran has mild 
sensorineural hearing loss bilaterally as indicated by all 
auditory thresholds exhibiting 35dB or higher in all frequencies 
above 1000 Hz bilaterally with speech recognition scores of 100 
percent bilaterally.  Thus the Board concludes that the Veteran 
has a current disability according to the definition of impaired 
hearing under 38 C.F.R. § 3.385 (2010).

With respect to the Veteran's claimed tinnitus, the Board 
acknowledges that the Veteran has also been diagnosed with 
tinnitus as noted on a December 1995 VA treatment note.  
Additionally, the Court has determined that, particularly with 
respect to claims for tinnitus, the Veteran is competent to 
report the existence of tinnitus and present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

Additionally, the Board acknowledges that lay evidence may be 
sufficient to establish a causal relationship between a current 
disability and service.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  With regard to hearing loss and tinnitus, the Board notes 
that the Veteran is competent to attest to hearing problems and 
ringing in his ears.  In this instance, the Board notes that the 
Veteran claims that he has had hearing problems, to include 
ringing in his ears, since service.

In considering all of the above, the Board recognizes a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this regard, as noted above, the Veteran was 
afforded a VA audiological examination in November 2006 in which 
the examiner diagnosed the Veteran with tinnitus and bilateral 
sloping mild sensorineural hearing loss.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  38 C.F.R. 
§ 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board acknowledges that the Veteran was afforded a 
VA examination; however the Board finds that the examination 
provided was not adequate because the c-file was not made 
available for review by the examiner and the examiner failed to 
provide a nexus opinion with regard to whether the Veteran's 
diagnosed bilateral hearing loss and tinnitus are related to his 
active duty service.  Therefore in compliance with Barr, the 
Board finds that is necessary to remand both issues for new 
examinations that address whether the Veteran's bilateral hearing 
loss and tinnitus are related to his active duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of the Veteran's hearing 
loss.  All indicated evaluations, studies, 
and tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file, to include a 
copy of this remand must be made available 
to the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should address whether or not the 
Veteran's current hearing loss is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), related to his 
military service.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

2.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of the Veteran's claimed 
tinnitus.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file, to include a 
copy of this remand must be made available 
to the examiner for review, and the 
examination report should reflect that 
such a review was accomplished. The 
examiner should address whether or not the 
Veteran's tinnitus is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), related to his military service.  
The examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.

3.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


